TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00395-CR


Travis Williams, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3012647, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The district court granted appellant's request for a free record on appeal, and the
reporter's record was due to be filed on June 14, 2002.  The court reporter did not respond to the
Court's notice that the record is overdue.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to tender the
reporter's record for filing in this cause no later than August 13, 2002.  No further extension of time
will be granted.
It is ordered August 2, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish